Exhibit 10.1


SEPARATION AGREEMENT AND RELEASE




THIS SEPARATION AGREEMENT AND RELEASE (“Agreement”) is made and entered into by
and between Invacare Corporation, an Ohio corporation (the "Company") and
Patricia A. Stumpp ("Executive"), with an Effective Date as defined herein.


W I T N E S S E T H:


WHEREAS, Executive has been employed by the Company as its Senior Vice
President, Human Resources; and


WHEREAS, the Company and Executive have determined that Executive’s employment
with the Company will terminate effective December 15, 2017, on the terms set
forth herein; and


WHEREAS, the Company and Executive wish to resolve all matters and issues
between them arising from or relating to Executive's employment by the Company.


NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, Executive and the Company hereby agree as follows:


ARTICLE I -- CONSIDERATION


Section 1.1.    Termination of Employment. Executive, through her signature
below, agrees that her employment with the Company as an employee, officer,
manager, or from other service in any role for any Affiliate of the Company,
shall terminate effective December 15, 2017 (the “Separation Date”). The parties
acknowledge and agree that Executive’s termination from employment shall, for
purposes of her employment letter dated August 25, 2009, be deemed a termination
by Company for other than cause.
Section 1.2.     Retention Period. During the period between the date of signing
this Agreement and the Separation Date (the “Retention Period”), Executive shall
continue to be employed by the Company.
(a)
During the Retention Period, Executive will perform her current duties and/or
other appropriate duties reasonably comparable to her current duties as may be
assigned by the Company, including, but not limited to, transitioning pending
business matters and training any person or persons designated by the Company to
undertake any of the duties of Executive’s position; and



(b)
During the Retention Period, through and including the Separation Date,
Executive shall continue to be compensated at her regular pay and employee
benefits at such level as her pay and benefits existed immediately prior to the
date of this Agreement.



1

--------------------------------------------------------------------------------






Section 1.3.    Separation Payments. Provided that, after the Separation Date
but prior to February 13, 2018, the Executive signs the General Release of
Claims attached hereto and incorporated herein as Exhibit A (the “Release”), and
such Release is not revoked during the time period specified therein, then, upon
the Effective Date of the Release (as defined in the Release), Executive will be
entitled to the following payments as separation benefits from the Company:
(a)
the continuation of her salary at a rate equal to 100 percent (100%) of her base
salary as it existed immediately prior to the Separation Date (the “Severance
Payments”), in accordance with the Company’s regular payroll cycle for the
period beginning on the day after the Separation Date and continuing for 12
months thereafter (the “Separation Pay Period”);



(b)
provided Executive properly elects COBRA coverage under the Company’s group
health plan(s), Executive will be eligible for discounted COBRA rates for the
earlier of the first six months following the Separation Date, or until she
obtains other employment. Executive agrees to notify the Company of any new
employment providing her with health insurance that commences prior to the end
of the first six months following the Separation Date. After the first six
months following the Separation Date, the Executive will be required to pay the
full COBRA rate to continue coverage under the Company’s group health plan(s).
Executive is responsible for making payments directly to the Company’s COBRA
vendor, as COBRA payments will not be deducted from Severance Payments.



(c)
notwithstanding any plan requirement to be employed by the Company as of
December 31, 2017, Executive will be eligible for a bonus, measured as if she
continued to participate in the Company’s 2017 bonus plan for its senior
executive management group, pro-rated based on her employment for the period
January 1, 2017 through December 15, 2017. If and to the extent bonus payments
are paid to the senior executive management group under the Company’s executive
incentive compensation plan, then Executive will be entitled to her pro-rata
bonus participation at a payout level similar to other Section 16 Officers
located at the Company’s headquarters facility. To the extent any bonus payment
for 2017 becomes payable to Executive under this clause (c), the Company will
make such payment to Executive during 2018 and at the same time as payments are
made to the other senior executives; and



(d)
the Company will provide Executive with executive outplacement services that are
customarily provided to terminated senior management employees from Ratliff &
Taylor/CPI Partner. The Company will request that Ratliff & Taylor/CPI Partner
contact Executive to arrange commencement of the outplacement assistance
package.





2

--------------------------------------------------------------------------------




The Severance Payments will commence on the first payroll date following the
Effective Date of the Release. Any payments that were not paid between the
Separation Date and the Effective Date of the Release shall be paid
retroactively in a lump sum on the first payment date. Each payment shall be
less any applicable payroll taxes and withholdings and paid in a manner
consistent with the Company’s regular payroll practices.


Section 1.4. Equity Awards. Any equity awards (including stock options and
restricted stock awards) previously granted to Executive shall be governed by
the terms of their respective award agreements.


Section 1.5. Executive Benefits. Upon the Separation Date, (i) all of
Executive’s rights as a participant in the Company’s Death Benefit Only Plan
shall expire and shall be of no further force and effect, in accordance with the
terms of such plan, and (ii) Executive’s participation in the Company’s
Executive Disability Income Plan and Executive Health Management Program will
cease, and she will be entitled to no further benefits thereunder. Executive
acknowledges that the Company has previously ceased maintaining personal
liability umbrella insurance coverage for the benefit of any of its senior
executive officers, including Executive, and that Executive has no further right
to receive such coverage from the Company.


Section 1.6. Retirement Benefits. Upon the Separation Date, Executive shall
accrue no further benefits under the Company’s retirement benefit plans,
including the Invacare Corporation Retirement Savings Plan, the Invacare
Corporation Deferred Compensation Plus Plan and the Supplemental Executive
Retirement Plan (the “Retirement Plans”). Executive acknowledges that her
participation as an active employee in the Retirement Plans will cease as of the
Separation Date, and she will not be entitled to any additional benefit accruals
thereafter. Payments made with respect to each Retirement Plan will be made to
Executive, based on her prior elections, in accordance with and subject to the
terms and procedures of such plan, including with respect to distribution
elections previously made or to be made; provided that, in the event of any
conflict between the terms of this Agreement and the terms of the Retirement
Plans, the terms of the Retirement Plans shall govern.


Section 1.7. Adequacy of Consideration. Executive hereby agrees and acknowledges
that the certain payments and benefits described in this Agreement constitute
adequate consideration for all of Executive’s covenants and obligations set
forth herein, including, but not limited to, the Release and the other
obligations of Executive set forth in Article II of this Agreement.


Section 1.8. Receipt of Certain Consideration. In order to receive the payments
and benefits described in Section 1.3 of this Agreement, Executive must execute,
after (but not before) the Separation Date, the Release and such execution of
the Release and the expiration of its revocation period without such Release
being revoked, must both occur on or prior to February 13, 2018. Thereafter,
upon the Effective Date of the Release, Executive shall be entitled to the
payments described in Section 1.3 of this Agreement.




3

--------------------------------------------------------------------------------




ARTICLE II -- OTHER OBLIGATIONS OF EXECUTIVE


Section 2.1.Restrictive Covenants. Executive expressly re-affirms and
re-acknowledges her agreement to all of her covenants and obligations contained
in the Technical Information and Non-Competition Agreement between the Company
and Executive dated January 28, 2011 (the “Technical Information and
Non-Competition Agreement”), and further acknowledges and agrees that such
covenants and obligations of the Technical Information and Non-Competition
Agreement (with the Separation Date being the date that Executive ceases to work
for the Company as contemplated under such Agreement) survive Executive’s
separation of employment.


Section 2.2.Nondisparagement. Executive agrees not to make any disparaging or
generally negative comments regarding the Company Entities (as defined in
Exhibit A hereto), its current or former employees, or otherwise to communicate
with any person in a manner tending to damage the reputation of the Company
Entities.
Section 2.3.Permitted Disclosure. Notwithstanding the provisions of the
Technical Information and Non-Competition Agreement regarding Non-Disclosure of
Confidential Information, all of which are re-affirmed and re-acknowledged in
Section 2.1 of this Agreement, Executive may disclose to such persons, without
limitation of any kind, who have a need to know, the tax treatment and any facts
that may be relevant to the tax structure of her separation from employment or
other transactions contemplated by this Agreement, other than any information
for which nondisclosure is reasonably necessary in order to comply with
applicable federal or state securities laws, and except that, with respect to
any document or other information that in either case contains information
concerning the tax treatment or tax structure of such transactions as well as
other information, this Section 2.3 shall apply only to such portions of the
document or similar item that is relevant to an understanding of such tax
treatment or tax structure. The Company will be permitted to disclose a summary
of, and copy of, this Agreement in a Form 8-K and other public disclosures to be
filed with the U.S. Securities Exchange Commission.
Section 2.4.Remedy for Breach of Article II. Executive agrees that each of her
obligations set forth in Article II of this Agreement are material provisions of
this Agreement, without which the Company would not enter into this Agreement,
the violation of which by Executive will cause substantial harm to the Company,
and that the actual damages resulting from a violation of any section of this
Article II by Executive will be difficult or impossible to ascertain.
Accordingly, in the event of any violation by Executive of any section of this
Article II, and in addition to all legal or equitable remedies available to the
Company to remedy such violation, Executive agrees that (i) the Company may
terminate all payments and benefits owed to Executive under this Agreement and
retain any remaining payments and benefits not as of then paid to Executive as
liquidated damages; and (ii) Executive will repay to the Company, upon demand,
all amounts paid to her pursuant to Article I of this Agreement prior to the
date the Company learns of such violation by Executive, along with any other
relief the Court deems to be appropriate and just.
Section 2.5.Assistance to Company. During the Separation Pay Period, Executive
will cooperate with the Company, including making herself available to answer
questions and providing other special assistance, as may be reasonably requested
by the Company, in connection


4

--------------------------------------------------------------------------------




with the Company’s response to, or litigation of, any claims, inquires or
actions related to employment or other matters with respect to which the
Executive may have knowledge.


ARTICLE III -- MISCELLANEOUS PROVISIONS


Section 3.1.Entire Agreement. Except as provided in Sections 2.1 and 3.2 of this
Agreement, and except for Executive’s continuing rights under the plans,
programs and agreements as specified in Article I, this Agreement contains the
entire agreement between the parties hereto and replaces any prior agreements,
contracts and/or promises, whether written or oral, with respect to the subject
matters included herein, including any offer or other letter agreements, any
agreements, contracts and/or promises summarized in or implied by any public
disclosure or SEC filing by the Company, or any other such agreement or
document. This Agreement may not be changed orally, but only in writing, signed
by each of the parties hereto.
Section 3.2.Survival of Agreements. Notwithstanding anything to the contrary in
this Agreement, the parties agree that (i) the Indemnity Agreement between the
Company and Executive dated September 1, 2009 (the “Indemnity Agreement”) shall
survive Executive’s separation and her execution of this Agreement; and (ii) the
Change in Control Agreement between the Company and Executive dated as of
December 31, 2008 (“Change in Control Agreement”), is hereby terminated and is
of no further force and effect.


Section 3.3.Warranty/Representation. Executive and the Company each warrant and
represent that, prior to and including the Effective Date of this Agreement, no
claim, demand, cause of action, or obligation which is subject to this Agreement
has been assigned or transferred to any other person or entity, and no other
person or entity has or has had any interest in any such claims, demands, causes
of action or obligations, and that each has the sole right to execute this
Agreement.


Section 3.4.Invalidity. The parties to this Agreement agree that the invalidity
or unenforceability of any one (1) provision or part of this Agreement shall not
render any other provision(s) or part(s) hereof invalid or unenforceable and
that such other provision(s) or part(s) shall remain in full force and effect.


Section 3.5.No Assignment. This Agreement is personal in nature and shall not be
assigned by Executive. All payments and benefits provided Executive herein shall
be made to her estate in the event of her death prior to her receipt thereof.


Section 3.6.Originals. Two (2) copies of this Agreement shall be executed as
“originals” so that both Executive and the Company may possess an “original”
fully executed document. The parties hereto expressly agree and recognize that
each of these fully executed “originals,” which may be signed in counterparts,
shall be binding and enforceable as an original document representing the
agreements set forth herein.


Section 3.7.Governing Law; Jurisdiction; Venue. This Agreement shall be governed
under the laws of the State of Ohio. The Company and Executive each consent to
venue


5

--------------------------------------------------------------------------------




and personal jurisdiction over them in any state or federal court with
jurisdiction over Cuyahoga County, Ohio, for the purpose of construction and
enforcement of this Agreement.


Section 3.8.Withholding. The Company shall have the right to withhold from any
payments and benefits under this Agreement any and all amounts necessary for
payroll taxes and other withholdings.
Section 3.9.Further Assurances. In case at any time after the Effective Date of
the Release, any further actions are necessary or desirable to carry out the
purposes of any of the provisions of this Agreement, each party shall, as
promptly as reasonably practicable, execute and deliver all such documents, and
take all such other actions, in order to give full effect to the provisions of
this Agreement.
Section 3.10.Compliance with Section 409A; Taxes. It is the intention and
purpose of the Company that this Agreement and all benefits provided hereunder
or in connection herewith shall be, at all relevant times, in compliance with
(or exempt from) Section 409A of the Internal Revenue Code of 1986, as amended
and related regulations (the “Code”), and this Agreement and such benefits shall
be so interpreted and administered. Notwithstanding anything herein to the
contrary, (i) if at the Separation Date Executive is a “specified employee” as
defined in Section 409A of the Code, and the deferral of the commencement of any
payments or benefits otherwise payable hereunder as a result of Executive’s
termination of employment is necessary in order to prevent the imposition of any
accelerated or additional tax under Section 409A of the Code, then the Company
will defer the commencement of the payment of any such payments or benefits
hereunder (without any reduction in such payments or benefits ultimately paid or
provided to Executive) until the date that is six months following the
Separation Date (or the earliest date as is permitted under Section 409A of the
Code), (ii) any reimbursements provided under this Agreement shall be made no
later than the end of Executive’s taxable year following Executive’s taxable
year in which such expense was incurred; in addition, the amounts eligible for
reimbursement during any one taxable year under this Agreement may not affect
the expenses eligible for reimbursement in any other taxable year under this
Agreement, (iii) if any other payments of money or other benefits due to
Executive hereunder could cause the application of an accelerated or additional
tax under Section 409A of the Code, such payments or other benefits shall be
deferred if deferral will make such payment or other benefits compliant under
Section 409A of the Code, or otherwise such payment or other benefits shall be
restructured, to the extent possible, in a manner, determined by the Company,
that does not cause such an accelerated or additional tax or result in an
additional cost to the Company, and (iv) each payment hereunder (including
without limitation each monthly payment or payment made on a payroll period
basis, even if it might otherwise be part of a series of installment payments)
shall constitute a separate payment hereunder for purposes of Section 409A of
the Code. The Company shall consult with Executive in good faith regarding the
implementation of the provisions of this Section 3.10; provided that
notwithstanding any other provision in this Agreement or otherwise, neither the
Company nor any of its employees or representatives shall have any liability to
Executive or any beneficiary or dependent with respect thereto or with respect
to the tax consequences or effects to them of any of the provisions of, or
benefits or payments provided under, pursuant to or in connection with, this
Agreement (including under the plans and programs referred to herein).




6

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Executive and the Company agree as set forth above:
Execution Witnessed by:
 
Agreed To and Accepted By:
 
 
 
 
 
 
/s/ Anthony C. LaPlaca
 
/s/ Patricia A. Stumpp
Witness
 
PATRICIA A. STUMPP
 
 
 
 
 
Date: December 14, 2017
 
 
 
 
 
 
Execution Witnessed by:
 
Agreed To and Accepted By
 
 
INVACARE CORPORATION
/s/ Deanna Hamilton
 
 
Witness
By:
/s/ Matthew E. Monaghan
 
 
 
 
Title:
Chairman, President and Chief Executive Officer
 
 
 
 
 
Date: December 14, 2017







7

--------------------------------------------------------------------------------





Exhibit A
GENERAL RELEASE OF CLAIMS


PATRICIA A. STUMPP ("Executive") and Invacare Corporation (the “Company"), in
exchange for their mutual covenants and obligations set forth herein, hereby
agree as follows:
1.Executive’s Release. For consideration in the form of the payments and
benefits described in the Separation Agreement and Release between Executive and
the Company dated December 14, 2017 (the “Separation Agreement”), Executive does
hereby for herself and for her heirs, executors, successors and assigns, release
and forever discharge the Company, its parent company(ies), subsidiaries,
divisions, and affiliated businesses, direct or indirect, if any, together with
its and their respective officers, directors, shareholders, management,
representatives, agents, employees, successors, assigns, and attorneys, both
known and unknown, in both their personal and agency capacities (collectively,
“the Company Entities”) of and from any and all claims, demands, damages,
actions or causes of action, suits, claims, charges, complaints, contracts,
whether oral or written, express or implied and promises, at law or in equity,
of whatsoever kind or nature, including but not limited to any alleged violation
of any state or federal anti-discrimination or anti-retaliation statutes or
regulations, including but not limited to Title VII of the Civil Rights Act of
1964 as amended, ERISA, the Americans With Disabilities Act, the Age
Discrimination in Employment Act, the Older Workers Benefit Protection Act, the
Family and Medical Leave Act (“FMLA”), Section 806 of the Corporate and Criminal
Fraud Accountability Act of 2002, Title VIII of the Sarbanes-Oxley Act of 2002,
the Dodd-Frank Wall Street Reform and Consumer Protection Act, the False Claims
Act, breach of any express or implied contract or promise, wrongful discharge,
violation of public policy, or tort, all demands for attorney's fees, back pay,
holiday pay, vacation pay, bonus, group insurance, any claims for reinstatement,
all employee benefits and claims for money, out of pocket expenses, any claims
for emotional distress, degradation, humiliation, that Executive might now have
or may subsequently have, whether known or unknown, suspected or unsuspected, by
reason of any matter or thing, arising out of or in any way connected with,
directly or indirectly, any acts or omissions of the Company or any of its
directors, officers, shareholders, employees and/or agents arising out of
Executive's employment and separation from employment which have occurred prior
to the date this Release of Claims (“Release”) becomes effective pursuant to
Section 7 hereof (the “Effective Date”), or which may arise as a result of her
separation from employment as of the Separation Date, except those matters
specifically set forth herein, and except for any health, welfare, pension or
retirement benefits, if any, which may have vested on Executive's behalf prior
to her separation under the generally applicable terms of such programs, and
except for any claims arising solely out of Executive’s status as a shareholder
of the Company, and except for any rights Executive has under any applicable
policies of Directors and Officers liability insurance, and except for any
rights Executive has under the Indemnity Agreement.


2.Older Workers Benefit Protection Act (“OWBPA”). Executive recognizes and
understands that, by executing this Release, she shall be releasing the Company
Entities from any claims that she now has, may have, or subsequently may have
under the Age Discrimination in Employment Act of 1967, 29 U.S.C. §§621, et
seq., as amended, by reason of any matter or thing arising out of, or in any way
connected with, directly or indirectly, any acts or omissions which have


8

--------------------------------------------------------------------------------




occurred prior to and including the Effective Date of this Release. In other
words, Executive will have none of the legal rights against the aforementioned
that she would otherwise have under the Age Discrimination in Employment Act of
1967, 29 U.S.C. §§621, et seq., as amended, by her signing this Release.
3.Consideration Period. The Company hereby notifies Executive of her right to
consult with her chosen legal counsel before signing this Agreement. Through her
signature below, Executive represents that she has consulted with, and been
represented by, competent legal counsel in the negotiation of this Release and
the related Separation Agreement. The Company shall afford, and Executive
acknowledges receiving, not less than twenty-one (21) calendar days in which to
consider this Release to ensure that Executive’s execution of this Release is
knowing and voluntary. In signing below, Executive expressly acknowledges that
she has been afforded the opportunity to take at least twenty-one (21) days to
consider this Release and that her execution of same is with full knowledge of
the consequences thereof and is of her own free will.
Notwithstanding the fact that the Company has allowed Executive twenty-one (21)
days to consider this Release, Executive may elect to execute this Release prior
to the end of such 21-day period. If Executive elects to execute this Release
prior to the end of such 21-day period, then by her signature below, Executive
represents that she has consulted with, and been represented by, her chosen
legal counsel, and her decision to accept this shortening of the time was
knowing and voluntary, and was not induced by fraud, misrepresentation, or any
threat to withdraw or alter the benefits provided by the Company herein, or by
the Company providing different terms to any similarly-situated Executive
executing this Release prior to end of such 21-day consideration period. The
parties agree that changes, whether material or immaterial, to this Release
shall not restart the running of the twenty-one (21) day time period.
4.Revocation Period. Both the Company and Executive agree and recognize that,
for a period of seven (7) calendar days following Executive’s execution of this
Release, Executive may revoke this Release by providing written notice revoking
the same, within this seven (7) day period, delivered by hand or by certified
mail, addressed to Anthony C. LaPlaca, Senior Vice President & General Counsel,
Invacare Corporation, One Invacare Way, Elyria, OH 44035, delivered or
postmarked within such seven (7) day period. In the event Executive so revokes
this Release, each party will receive only those entitlements and/or benefits
that she/it would have received regardless of this Release.


5.Acknowledgments. Executive acknowledges that Executive has carefully read and
fully understands all of the provisions of this Release, that Executive has not
relied on any representations of the Company or any of its representatives,
directors, officers, Executives and/or agents to induce Executive to enter into
this Release, other than as specifically set forth herein and that Executive is
fully competent to enter into this Release and has not been pressured, coerced
or otherwise unduly influenced to enter into this Release and that Executive has
voluntarily entered into this Release of Executive's own free will. Executive
further acknowledges that she has consulted with, and been represented by,
competent legal counsel in the negotiation of this Release. The parties agree
that any capitalized terms not otherwise defined herein shall have the meaning
given to them in the Separation Agreement.


9

--------------------------------------------------------------------------------




6.Governing Law. This Release shall be governed under the laws of the State of
Ohio.
7.Effective Date. This General Release of Claims shall become effective only
upon (a) execution of this General Release of Claims by Executive after the
expiration of the twenty-one (21) day consideration period described in Section
3 of this General Release of Claims, unless such consideration period is
voluntarily shortened as provided by law; and (b) the expiration of the seven
(7) day period for revocation of this General Release of Claims after execution
by Executive described in Section 4 of this General Release of Claims without
this General Release of Claims being revoked, but only if such execution and
expiration of the revocation period both occur on or prior to February 13, 2018.
CAUTION TO EXECUTIVE: READ BEFORE SIGNING. THIS DOCUMENT CONTAINS A RELEASE OF
ALL CLAIMS AGAINST THE COMPANY ENTITIES PRIOR TO THE EFFECTIVE DATE OF THIS
GENERAL RELEASE OF CLAIMS.
WITNESS:
 
Agreed To and Accepted By:
 
 
 
 
 
 
 
 
 
 
 
PATRICIA A. STUMPP
 
 
 
 
 
Date:
 
 
 
 
 
 
WITNESS:
 
Agreed To and Accepted By
 
 
INVACARE CORPORATION
 
 
 
 
 
 
 
By:
 
 
 
 
 
Title:
 
 
 
 
 
 
Date:







10